DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Final Office Action mailed 7/15/2022, applicant has submitted an After-Final amendment filed 8/22/2022.
Claim(s) 3, 7-8, 10, 13-17, and 20, has/have been amended.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Petrocelli on 8/30/2022.

The application has been amended as follows: 

	Make the following amendments to the claims filed 8/22/2022:

Amend “step” in line 3 of claim 13 to recite –steps—
Amend “add” in line 5 of claim 13 to recite –adding--
Claim Interpretation
As per Claim 4 (and similarly claims 11 and 18)
“the dense layer output” in lines 2-3 of claim 4, in line 7 of claim 4, and in line 8 of claim 4, is interpreted as referring to “a dense layer output” in line 2 of claim 4 (not to “an output of the first dense layer” in line 3 of claim 3 or to any one of the “outputs of the second dense layer” in the last 2 lines of claim 3).
As per Claim 5 (and similarly claims 12 and 19)
“the dense layer output” in line 3 of claim 5 is interpreted as referring to “a dense layer output” in line 2 of claim 4 (not to “an output of the first dense layer” in line 3 of claim 3 or to any one of the “outputs of the second dense layer” in the last 2 lines of claim 3).
Claim Analysis - 35 USC § 101
The Specification recites “A computer readable storage medium, as used herein, is not to be construed as transitory signals per se such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”  Therefore, NO rejections of claims 8-14 under 101 for including non-statutory transitory embodiments is required.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

As per Claim(s) 1 (and similarly claim[s] 8 and 15, and consequently claim[s] 2-7, 9-14, and 16-20 which depend on claim[s] 1, 8, and 15), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) A method of assessing semantic completeness of a reference document for a deep learning question-and-answer system adapted to a specific domain comprising: receiving a plurality of quality control questions whose context relates to the specific domain; applying a particular one of the quality control questions to the deep learning question-and-answer system to find a quality control answer in the reference document; determining that the quality control answer is either valid or invalid; and reporting the reference document as correspondingly being either semantically complete for the specific domain when the quality control answer is valid or semantically incomplete for the specific domain when the quality control answer is invalid (where a reference document is determined to be semantically complete/incomplete depending on whether a quality control answer found using the reference document is determined to be valid/invalid).
Semantically complete/coherent.
2022/0108076 (LATE filing date) teaches “The processor 830 selects a paragraph by structurally separating the paragraph from the pieces of collected text or selects the paragraph by dividing the pieces of collected text into individual sentences and then combining the individual sentences and determines whether the questions and the correct answers are generatable by checking informativity and completeness of the paragraph” (paragraph 103).  This reference does not quality as prior art.
2006/0288285 teaches “Technical document validation is definitely a problem well-suited to having an automated solution applied. The established automated approach to solving this problem is for the experts to "encode" their knowledge, usually in the form of rules, into a specialised computer program which would then "replicate" the experts' analytical process in trying to solve a problem or answer a question (e.g. "is the information in this document correct and complete?")” (paragraph 29).  This reference does not appear to describe where correctness/completeness of a document is based on validity/invalidity of an answer to a quality control question.
2003/0236659 teaches categorizing documents, including determining whether adequate semantic coherence has been achieved. (Figure 6; paragraphs 99-104).  This reference does not appear to clearly describe where a document is determined to be semantically coherent/complete (as opposed to where some other kind of more general semantic coherence is achieved).
2020/0012697 teaches “For example, in the method 200, the sentence including the target text segment in each search result can be determined, and the determined sentence can be highlighted. In general, the target text segment may be short, for example, the target text segment may include 4 words, and may not be semantically complete and coherent. Thus, the sentence including the target text segment may be determined by scanning the closet punctuation marks (such as periods) before and after the target text segment, and the determined sentence can be highlighted, the user can quickly browse the semantically coherent expression most closely related to the input query, thus effectively improving the user experience” (paragraph 60).  This reference appears to describe providing, in response to an input query, semantically complete/coherent text including a possibly semantically incomplete/incoherent target text.
2018/0365229 teaches “A microprocessor executable method to produce a useful structured text representation of an entity to be given as input to further processing and analysis, from unstructured natural language text related to that entity, the microprocessor executable method comprising: dividing the unstructured natural language text into semantically complete segments using a syntactic analyzer which feeds a semantic chunker; and, a document prioritization is performed on the segments to filter them based on a model trained to identify text segments relevant to the intended analysis” (claim 8).  This reference describes dividing natural language text into semantically complete segments using a syntactic analyzer which feeds a semantic chunker.
2012/0011141 teaches “Referring further to FIG. 2, BAS integration server 102 is shown to include a semantic mediator 214. Semantic mediator 214 is generally configured to resolve semantic heterogeneities between a subsystem or application and BAS integration server 102. Semantic heterogeneities may occur in resource naming, resource hierarchy properties associated with a resource, actions that may be performed by an actionable resource, and the like. Semantic mediator 214 is described in greater detail in subsequent Figures. Data or messages converted into an integration protocol are made semantically complete by semantic mediator 214. Semantically complete messages may be stored in multi-purpose data storage and indexing engine 216 or transmitted to other subsystems or applications via rules contained in workflow engine 218. For example, when occupancy information is received from a security subsystem (e.g., access control subsystem 108 shown in FIG. 1) it may be processed by semantic mediator 214 and provided to workflow engine 218 which may use a set of rules to determine that the semantically unified occupancy information is to be further provided to an HVAC subsystem, a security interface, and an HVAC application” (paragraph 41).  This reference describes storing semantically complete messages.
2009/0327172 teaches “Once the relevant information and knowledge are translated and described using FSMs, the machine learning selector 114, at step 408, queries an existing policy base to determine if there is a match between the (context 234, problem 230) pair and one or more policies. This matching process uses the embedded semantic information of the individual parts of the context 234 (i.e., ContextDataSemantics 240) as well as the overall context (i.e., ContextSemantics 242) itself, as shown in FIG. 2. If a match does exist, the machine learning selector 114 determines if the modeled context associated with the problem is not semantically complete. If the modeled context is not complete, then additional knowledge is gathered to attempt to supply the lacking semantics. Given as complete a set of semantics as possible and a match found, policy controlled selection, at step 410, is invoked to execute the algorithm for problem reasoning and/or resolution at step 412” (paragraph 52).  This reference appears to describe performing actions based on whether something is semantically complete.
2004/0181390 teaches where a sentence is a syntactically correct, semantically complete expression (paragraph 87).
Quality control questions.
2004/0054660 teaches “Operators need access to historical process performance information so that they can identify trends in process performance. They need answers to five fundamental quality-control questions: Is there enough information to make an adequate assessment of current process performance? Is the process running to target? Is the process variability at the level we expect? Is there any evidence of a recent change in process behavior? Is the process quality good enough to allow the product to be released for shipment?” (paragraph 4).  This reference provides examples of quality control questions.

Upon further search (in response to the amendment filed 6/29/2022):
6542905 (cited in IDS) describes checking coded data for completeness (claim 1).  The completeness in this reference does not appear to be semantic completeness based on validity of a quality control answer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 8/30/2022
/ERIC YEN/           Primary Examiner, Art Unit 2658